                                                                                                Case 2:18-cv-00304-RFB-DJA Document 228 Filed 04/09/21 Page 1 of 3



                                                                                      1   CHRISTENSEN JAMES & MARTIN
                                                                                          EVAN L. JAMES, ESQ. (7760)
                                                                                      2
                                                                                          DARYL E. MARTIN, ESQ. (6735)
                                                                                      3   7440 W. Sahara Avenue
                                                                                          Las Vegas, Nevada 89117
                                                                                      4   Telephone: (702) 255-1718
                                                                                          Facsimile: (702) 255-0871
                                                                                      5   Email: elj@cjmlv.com, dem@cjmlv.com
                                                                                      6   Attorneys for Defendants Nevada Service Employees
                                                                                          Union, Luisa Blue, and Martin Manteca
                                                                                      7
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                      8
                                                                                                                               DISTRICT OF NEVADA
                                                                                      9
                                                                                          JAVIER CABRERA, an individual; DEBORAH               Case No.: 2:18-cv-00304-RFB-DJA
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                     10   MILLER, an individual, CHERIE MANCINI,
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                          an individual; NEVADA SERVICE
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11
                                                                                          EMPLOYEES UNION STAFF UNION
                                                                                     12   (“NSEUSU”), an unincorporated association,

                                                                                     13                                                        STIPULATION TO EXTEND PRETRIAL
                                                                                                                 Plaintiffs,
                                                                                                                                               ORDER AND AVAILABILITY OF
                                                                                     14   vs.                                                  TRIAL DATES
                                                                                     15   SERVICE EMPLOYEES INTERNATIONAL
                                                                                          UNION, a nonprofit cooperative corporation;
                                                                                     16
                                                                                          LUISA BLUE, in her official capacity as Trustee
                                                                                     17   of Local 1107; MARTIN MANTECA, in his
                                                                                          official capacity as Deputy Trustee of Local
                                                                                     18   1107; MARY K. HENRY, in her official
                                                                                     19   capacity as Union President; CLARK COUNTY
                                                                                          PUBLIC EMPLOYEES ASSOCIATION dba
                                                                                     20   NEVADA SERVICE EMPLOYEES UNION
                                                                                          aka SEIU LOCAL 1107, a nonprofit cooperative
                                                                                     21
                                                                                          corporation; CAROL NIETERS, an individual;
                                                                                     22   DOES 1-20; and ROE CORPORATIONS 1-20,
                                                                                          inclusive,
                                                                                     23

                                                                                     24                           Defendants.

                                                                                     25          The parties hereby notify the Court that they are unable to meet the Court’s deadline for

                                                                                     26   filing a pretrial order by April 14, 2021. The attorneys have met to discuss the pretrial order. The

                                                                                     27   issues and evidence for trial are extensive and counsel cannot prepare an effective pretrial order in
         Case 2:18-cv-00304-RFB-DJA Document 228 Filed 04/09/21 Page 2 of 3




 1   the amount of time available to do so given current workload with other cases. The parties therefore

 2   stipulate and request that the court set the full pretrial order to be due by May 14, 2021.

 3          The parties further inform the Court and stipulate to available trial dates of October 25-29,
 4   2021 and thereafter. The parties’ initial assessment is that the trial may take up to ten days to
 5   complete. The parties discussed the possibility of trial in July or August of 2021. However, attorney
 6   and witness scheduling conflicts preclude trial during those months.
 7        CHRISTENSEN JAMES & MARTIN                        ROTHNER, SEGALL & GREENSTONE
 8
            By: /s/ Evan L. James                           By: /s/ Eli Naduris-Weissman
 9          Evan L. James, Esq.                             Eli Naduris-Weissman, Esq.
            Nevada Bar No. 7760                             Pro Hac Vice
10          7440 W. Sahara Avenue                           510 S. Marengo Ave.
11          Las Vegas, NV 89117                             Pasadena, California 91101-3115
            Tel.: (702) 255-1718                            Tel.: (626) 796-7555
12          Fax: (702) 255-0871                             enaduris-weissman@rsglabor.com
            elj@cjmlv.com                                   Attorneys for SEIU and
13
            Attorneys for Local 1107,                       Mary Kay Henry
14          Luisa Blue, and Martin Manteca
15          By: /s/ Michael J. Mcavoyamaya
16          Michael J. Mcavoyamaya, Esq.
            Nevada Bar No. 14082
17          4539 Paseo Del Ray
            Las Vegas, NV 89121
18
            Tel.: (702) 299-5083
19          mmcavoyamayalaw@gmail.com
            Attorney for Plaintiffs
20

21
                                                            It is so ordered:
22

23
                                                            United States District Court Judge
24

25                                                          Dated:
26

27


                                                      -2-
          Case 2:18-cv-00304-RFB-DJA Document 228 Filed 04/09/21 Page 3 of 3




 1

 2                                   CERTIFICATE OF SERVICE

 3         I am an employee of Christensen James & Martin and caused a true and correct copy of the

 4   foregoing document to be served in the following manner on the date it was filed with the Court’s

 5   ECF System.

 6   ✓     ELECTRONIC SERVICE: Through the Court’s E-Filing System to the following:

 7   __    VIA UNITED STATES MAIL:

 8
           Michael J. Mcavoyamaya, Esq.         Email copy to: mcavoyamayalaw@gmail.com
 9
           4539 Paseo Del Ray
10         Las Vegas, NV 89121

11        Jonathan Cohen, Esq.                  Email copy to: jcohen@rsglabor.com
12        Eli Naduris-Weissman, Esq.            Email copy to: enaduris-weissman@rsglabor.com
          Carlos Coye, Esq.                     Email copy to: ccoye@rsglabor.com
13        Rothner, Segall & Greenstone
          510 South Marengo Avenue
14
          Pasadena, California 91101-3115
15

16

17                                              CHRISTENSEN JAMES & MARTIN

18                                              By:      /s/ Evan L. James
                                                      Evan L. James
19

20

21

22

23

24

25
26

27


                                                   -3-
